Citation Nr: 1502746	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  07-13 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Service connection for the cause of death of the Veteran.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The Veteran had active service from June 1968 to April 1972, including service in Vietnam. The appellant is the Veteran's widow. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Providence, Rhode Island Regional Office (RO). 


FINDING OF FACT

With resolution of the doubt in the appellant's favor, the Veteran's death was caused by an incident or incidents of service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for the cause of death are approximated.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

While the Veteran was in service in Vietnam, he is presumed to have been exposed to herbicides and he was exposed to various toxic chemicals during the performance of his duties. He died in late 2005, due to respiratory failure, caused by intracranial swelling and recurrent glioblastoma multiforme. 

In June 2014, the Board caused the record to be examined by a medical university assistant professor and cancer center staff physician and director of clinical research. After reviewing the record and the current state of medical science, the 
physician opined that there was sufficient biological plausibility that the chemicals the Veteran was exposed to could have caused the Veteran's terminal disorder.

Given this informed and competent finding, the Board finds that the weight of such evidence is in approximate balance and the claim will be granted on this basis. 38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993) (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

The present decision is based on the record in this appeal, and carries no precedential weight as to any other pending cases. 38 C.F.R. § 20.1303.



ORDER


The appeal is allowed and service connection for the cause of the Veteran's death is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


